PER CURIAM.
The plaintiff Helen N. Kelso brought this suit for a divorce against the defendant Clarence W. Kelso. A decree was entered granting the divorce and other relief to the plaintiff. From the decree entered the defendant appeals.
*131Numerous assignments of error are made by the defendant, but only one need be considered.'
The record fails to disclose any service of summons upon the district attorney or a waiver of service.
This court has on numerous occasions held that a circuit court is without jurisdiction “to hear or determine any suit for divorce” if service of summons upon the district attorney has not been made as provided in ORS 107.040. Swint v. Swint, 238 Or 367, 395 P2d 114.
The decree is set aside and the cause reversed.